Citation Nr: 0636034	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for mitral valve 
degeneration.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been presented to 
reopen a previously disallowed claim of entitlement to 
service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  He is a recipient of the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In April 2005, the Board remanded this case for further 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The Board observes that the April 2005 remand erroneously 
included the issues of entitlement to service connection for 
lung disability and entitlement to a compensable disability 
evaluation for malaria.  The Board notes that those issues 
had previously been withdrawn by the veteran in a letter 
dated in February 2003.  See 38 C.F.R. § 20.204(c) (2006).  

In VA forms 9 received in February 2000 and March 2000, the 
veteran specifically listed the issues he wished to perfect.  
He did not include the malaria and lung claims.  Appeals of 
those issues were perfected upon receipt of a VA Form 646 
prepared by the veteran's representative, and received in 
April 2000.  In the veteran's February 2003 letter, he stated 
that he wished to clarify his claim, which he believed was 
misstated by his representative.  He specifically enumerated 
the issues on appeal, stating, "[t]he [i]ssues of the claim 
should be": entitlement to service connection for 
endocarditis, hepatitis, and a right shoulder disorder.  

By the veteran's own statement, it is clear that, at the time 
of the February 2003 submission, he intended to withdraw his 
appeals as to the malaria and lung issues.  He properly 
communicated that intent to the RO in writing in the format 
mandated by 38 C.F.R. § 20.204.  Therefore, as of that date, 
the veteran's appeals as to these issues have ceased to 
exist.  See Hanson v. Brown, 9 Vet. App. 29 (1996) [when a 
claim is withdrawn by a veteran, it ceases to exist; it is no 
longer pending and it is not viable].

The Board also notes that in March 2006, the veteran's 
representative submitted a VA Form 9, which specifically 
stated that "[t]he veteran wishes to withdraw any request 
for a lung condition at this time."

The veteran's representative has recently (August 2006) 
submitted argument on both issues, and the veteran has 
recently submitted articles from medical journals pertaining 
to malaria.  This raises the question of whether the previous 
withdrawal of his appeals as to these two issues can be 
rescinded.  Moreover, as noted above, the Board included 
these issues in the April 2005 remand.  However, it is clear 
that once these appeals ceased to exist, in February 2003, 
there is no action on the part of the veteran or VA which can 
serve to revive them.  The Board notes that there is no 
provision in the regulations for retraction of a withdrawal 
once effected.  As noted above, such claims are no longer 
viable.  Accordingly, those issues will be addressed no 
further here.  If the veteran now wishes to pursue such 
claims, he should contact the RO and clarify his wishes.

The Board notes that although the veteran requested a Board 
hearing in his February and March 2000 substantive appeals 
(VA Forms 9), he specifically withdrew his request in an 
August 2002 letter, signed by him.  He confirmed this in 
February 2005.  There are no other outstanding hearing 
requests of record.

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been received to reopen 
a previously disallowed claim of entitlement to service 
connection for a right shoulder disability are addressed in 
the REMAND that follows the order section of this decision.




FINDINGS OF FACT

1.  Mitral valve degeneration was not present within one year 
of the veteran's discharge from service and is not 
etiologically related to service. 

3.  Hepatitis C was not present in service and is not 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  Mitral valve degeneration was not incurred in or 
aggravated by active duty, and is not presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 
3.309 (2006).

2.  Hepatitis C was not incurred in or aggravated by active 
duty, and is not presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for mitral valve 
degeneration and for hepatitis C.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.


The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claims.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letters mailed in July 2003 
and May 2005.  Following the provision of the required notice 
and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claims in February 
2006.  There is no indication or reason to believe that the 
ultimate decision of the originating agency on either claim 
would have been different had VCAA notice been provided at an 
earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection either disability for 
which service connection is sought, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for mitral valve 
degeneration or hepatitis C.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations, and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.  In sum, the Board is 
satisfied that the originating agency properly processed the 
claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.  



Legal Criteria

In General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Presumptions - Certain Chronic Diseases

Where a veteran served continuously for 90 days or more 
during a period of war and endocarditis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Presumptions - Herbicides

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 38 
C.F.R. § 3.309(e). 

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

A presumption of service connection based on exposure to 
herbicides used in Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232-
59243 (1999). 

Presumptions - Combat 

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

The Court has held that 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
recently affirmed that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Analysis

Presumptive Provisions

The Board notes initially that the veteran's service records 
show that he served as an indirect fire crewman, mortarman, 
and rifleman, in Vietnam, during the Vietnam War.  His DD-214 
shows that he was awarded the Combat Infantryman Badge.  He 
is therefore considered to have engaged in combat with the 
enemy for purposes of the presumption set forth in 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

With respect to the presumption of service connection for 
certain diseases that become manifest within a year after 
discharge, to include endocarditis, the Board notes that the 
first evidence of a valvular heart disorder does not appear 
in the record until 1998, over 25 years after discharge.  A 
May 1974 X-ray report shows that, with the exception of a 
slightly enlarged left ventricle, the veteran's heart was 
normal.  Therefore, service connection is not warranted on 
the basis of this presumption.  

With respect to the presumption of exposure to herbicides, 
the Board notes that, while the veteran's service in Vietnam 
during the Vietnam War entitles him to the presumption of 
exposure to herbicides, this alone does not establish his 
entitlement to service connection.  The veteran's claimed 
mitral valve degeneration and hepatitis C are not listed 
among the disabilities subject to a presumption of service 
connection on the basis of herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).

While none of the applicable presumptions establish 
entitlement to service connection in the veteran's case, in 
Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Mitral Valve Degeneration

Service medical records do not show that the veteran was ever 
seen or treated for complaints related to the heart, and they 
do not contain a diagnosis of a chronic heart valve disorder.  
The report of examination for discharge in January 1971 shows 
that the veteran's heart was found to be normal on clinical 
evaluation.  Although the post-service medical evidence of 
record shows that the veteran underwent a mitral valve 
replacement in 1999, there is no post-service medical 
evidence of such a diagnosis until 1998, more than 25 years 
after the veteran's discharge from service.  A May 1974 X-ray 
report shows a diagnosis of mild cardiomegaly, but does not 
note or suggest any problem with the veteran's heart valves.  
There is also no medical evidence that purports to relate the 
veteran's current disability to his military service.  
Moreover, a VA physician who examined the veteran and 
reviewed the claims folder in October 2005 found no medical 
documentation to show that the veteran's mitral valve 
degeneration was directly caused by or aggravated by his 
military service.

In essence, the evidence of a nexus between the veteran's 
mitral valve degeneration and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  The Board notes that the combat 
presumption does not assist in establishing service 
connection in this case, as the unestablished element 
(medical nexus) is beyond the competence of the veteran.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that service connection 
for mitral valve degeneration is not in order.

Hepatitis C

The veteran initially contended, as discussed above, that his 
hepatitis C was caused by herbicide exposure in Vietnam.  
However, he informed the October 2005 VA examiner that it 
resulted from exposure to blood during combat in Vietnam.  

As the veteran engaged in combat with the enemy, his 
statements to the October 2005 examiner with respect to 
exposure to blood are accepted as accurate.  However, his 
conclusion that this resulted in a hepatitis C infection is 
not competent evidence.  See Espiritu, 2 Vet. App. at 494.  
There is no medical opinion of record that purports to relate 
the veteran's hepatitis C to such exposure to blood, or for 
that matter to herbicide exposure.  A VA physician who 
examined the veteran and reviewed the claims folder in 
October 2005 has opined that the veteran's current hepatitis 
C is etiologically related to a blood transfusion the veteran 
received in 1973.  While he found that exposure to blood 
during service was "also a consideration," this is not a 
conclusive statement of medical nexus, but merely a statement 
of possibility.  Medical possibilities and unsupported 
medical opinions carry negligible probative weight.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

Moreover, the examiner stated that the majority of hepatitis 
C infections in the United States and Europe were acquired 
through intravenous drug use or blood transfusions prior to 
1990.  While the examiner stated that he reviewed the claim 
file, he appears to have accepted as fact the veteran's 
statement to him that he had no history of intravenous drug 
use.  However, the claim file contains a VA Form 21-4138, 
signed by the veteran and dated in May 1990, prior to the 
filing of the claim for service connection for hepatitis C, 
in which the veteran stated that he had a heroin addiction 
problem after he left the service.  A VA clinical record 
dated March 17, 1999, also notes that the veteran did IV 
drugs in the seventies.

In weighing the conflicting evidence provided by the veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that the event occurred is naturally 
less likely to be diluted by the shortcomings of human 
memory.  Thus, the contemporaneousness of the 1990 report is 
significant. 

Furthermore, because the veteran was seeking only medical 
treatment when the March 1999 clinical record was created, 
and had not yet filed his claim for service connection for 
hepatitis, it seems likely that his account would be 
accurate, so the physician would have a fully-informed 
history and could provide appropriate treatment.  

The Board is cognizant of possible self interest which any 
veteran has in promoting a claim for monetary benefits.  The 
Board may properly consider the personal interest a claimant 
has in his or her own case, but the Board is not free to 
ignore his assertion as to any matter upon which he is 
competent to offer an opinion.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony].

Simply put, the 1990 and 1999 accounts of the veteran's prior 
intravenous drug use are more convincing than the veteran's 
later statements made in direct support of a claim for 
monetary benefits.  

The Board has considered whether a remand is necessary for 
the October 2005 examiner to specifically consider the 
evidence showing that the veteran has a history of 
intravenous drug use; however, given the examiner's opinion 
with respect to the most common causes for Hepatitis C, 
consideration of this evidence by the examiner would not 
reasonably be expected to change the outcome of the case, or 
to result in an opinion more favorable to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran].

As there is no competent evidence of a relationship between 
the veteran's hepatitis C and his military service, the Board 
must conclude that service connection for hepatitis C is not 
in order.


ORDER

Entitlement to service connection for mitral valve 
degeneration is denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

PTSD

The veteran was granted service connection for PTSD with a 50 
percent disability rating in a November 2004 rating decision.  
At the time of the Board's April 2005 remand, the claims file 
contained no record of a notice of disagreement with that 
decision.  However, the veteran's representative has since 
submitted a photocopy of a notice of disagreement, kept in 
its own files, which bears a reverse image of the stamp of 
the RO in Buffalo, New York, showing a received date of 
January 2005.  The document appears to be authentic, and the 
Board finds that it is adequate evidence that the veteran 
filed a timely notice of disagreement with the November 2004 
rating decision.  The record does not reflect that a 
statement of the case (SOC) has been issued by the RO or that 
the veteran has indicated a desire to terminate his appeal. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but an SOC has not been issued, the Board must 
remand the claim to the originating agency to direct that an 
SOC be issued.  

Right Shoulder

With respect to the veteran's claim seeking to reopen a claim 
of entitlement to service connection for a right shoulder 
disability, the Board notes that a recent decision of the 
Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) held that 
because the terms "new" and "material" in a new and material 
evidence claims have specific, technical meanings that are 
not commonly known to VA claimants, when providing the notice 
required by the VCAA, it is necessary, in most cases, for VA 
to inform a claimant seeking to reopen a previously and 
finally disallowed claim of the unique character of the 
evidence that must be presented.  

In this case, while a May 2005 letter does generally define 
new and material evidence, and informs the veteran that new 
and material evidence is necessary to reopen his claim, that 
letter does not inform the veteran in sufficient detail of 
the type of evidence that was lacking at the time of the 
prior denial, nor does it identify in sufficient detail the 
type of evidence that would be considered new and material 
with respect to this claim.  The Court in Kent has held that 
such specificity is required.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO should issue an SOC pertaining 
to the issue of entitlement to a higher 
initial rating for PTSD and inform the 
veteran of the requirements to perfect an 
appeal on this issue.

2.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim to 
reopen.  If the claim is not reopened, or 
if the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


